 Case 1:19-cr-00059-LO Document 65 Filed 09/24/19 Page 1 of 1 PageID# 499




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

UNITED STATES OF AMERICA,
                                                           No. I:19-cr-59
      V.

                                                           Hon. Liam O'Grady
DANIEL EVERETTE HALE,

                    Defendant.




                              ORDER GRANTING CONSENT MOTION OF
           THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS
                   FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE

      Upon consideration of(he Consent Motion for Leave to File Brief of the Reporters

Committee for Freedom of the Press as Amicus Curiae, it is hereby ORDERED as follows:

       1. The Motion is GRANTED, and further

      2. The proposed Brief of the Reporters Committee for Freedom of the Press as Amicus

           Curiae is hereby deemed filed in the above-captioncd action.

      SO ORDERED this _                     _ day of S                      2019.


                                                   HON. LIAM
                                                   United States DistncTCTurt Judge
